DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 4, 6, 16-19, 22, 32-36, 38-40 and 43-53 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Komatsu et al. (US 2005/0217722).

Regarding claim 1, Komatsu discloses a system for exciton transfer in Figure 1 comprising:

a transition metal nitride interlayer (buffer layer 14) disposed on the substrate (13) ([70], [99] and [119]); and 
an electron selective contact (negative electrode 16) electrically connected to the substrate (13) ([99]); 
a hole selective contact (positive electrode 12) electrically connected to the substrate (13) ([99]); 
a layer (photoelectric conversion layer 15) disposed on the transition metal nitride interlayer (buffer layer 14) ([114]);
wherein the transition metal nitride interlayer (buffer layer 14) is disposed between the substrate (charge transport layer 13) and the layer (photoelectric conversion layer 15) (Figure 1).

Komatsu further discloses that the layer (15) comprises a material that undergoes singlet exciton fission when exposed to electromagnetic radiation ([60]). Additionally, Komatsu discloses that the layer is made of the same material as the layer that is used in the instant specification and claimed (see anthracene or anthracene derivatives in [114] of Komatsu and instant claims 6, 22 and 40). Since the layer of Komatsu is the same material as the layer claimed and disclosed in the instant specification, it will necessarily display the claimed properties of “a material that undergoes singlet exciton fission when exposed to electromagnetic radiation”.

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Additionally, if the composition is physically the same, it must have the same properties. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present”.

Regarding claim 16, Komatsu discloses a system for exciton transfer in Figure 1 comprising:
a substrate (charge transport layer 13) comprising an inorganic semiconductor (charge transport layer 13 can be an inorganic MoO5 semiconductor layer as discussed in [109]); 

an electron selective contact (negative electrode 16) electrically connected to the substrate (13) ([99]); 
a hole selective contact (positive electrode 12) electrically connected to the substrate (13) ([99]); 
a layer (photoelectric conversion layer 15) disposed on the interlayer (buffer layer 14) ([114]);
wherein the interlayer (buffer layer 14) is disposed between the substrate (charge transport layer 13) and the layer (photoelectric conversion layer 15) (Figure 1).

Komatsu further discloses that the layer comprises a material that undergoes singlet exciton fission when exposed to electromagnetic radiation ([60]). Additionally, Komatsu discloses that the layer is made of the same material as the layer that is used in the instant specification and claimed (see anthracene or anthracene derivatives in [114] of Komatsu and instant claims 6, 22 and 40). Since the layer of Komatsu is the same material as the layer claimed and disclosed in the instant specification, it will necessarily display the claimed properties of “a material that undergoes singlet exciton fission when exposed to electromagnetic radiation”.
As discussed in MPEP 2112.01, “When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Where the claimed and prior art products are identical or prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Additionally, if the composition is physically the same, it must have the same properties. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present”.

Regarding claim 32, Komatsu discloses a system for exciton transfer in Figure 1 comprising:
a substrate (charge transport layer 13) comprising an inorganic semiconductor (charge transport layer 13 can be an inorganic MoO5 semiconductor layer as discussed in [109]); 
a interlayer (buffer layer 14) comprising a transition metal and nitrogen ([70], [99] and [119]); and 
an electron selective contact (negative electrode 16) electrically connected to the substrate (13) ([99]); 

a layer (photoelectric conversion layer 15) disposed on the interlayer (buffer layer 14) ([114]);
wherein the interlayer (buffer layer 14) is disposed between the substrate (charge transport layer 13) and the layer (photoelectric conversion layer 15) (Figure 1).

Komatsu further discloses that the layer comprises a material that undergoes singlet exciton fission when exposed to electromagnetic radiation ([60]). Additionally, Komatsu discloses that the layer is made of the same material as the layer that is used in the instant specification and claimed (see anthracene or anthracene derivatives in [114] of Komatsu and instant claims 6, 22 and 40). Since the layer of Komatsu is the same material as the layer claimed and disclosed in the instant specification, it will necessarily display the claimed properties of “a material that undergoes singlet exciton fission when exposed to electromagnetic radiation”.
As discussed in MPEP 2112.01, “When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Additionally, if the composition is physically the same, it must have the same properties. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present”.

Regarding claims 4, 17-19, 33-36, 38-39 and 43-47, Komatsu discloses all of the claim limitations as set forth above. Komatsu additionally discloses that the transition metal nitride interlayer comprises a hafnium nitride ([119]), wherein the transition metal comprises hafnium ([119]), wherein the interlayer comprises hafnium oxide ([119] and [65]), wherein the interlayer comprises hafnium oxynitride ([74] and [119]), wherein the transition metal is hafnium ([119]), wherein the interlayer comprises a transition metal nitride ([119]), wherein the interlayer comprises a transition metal oxynitride, wherein the interlayer further comprises a transition metal oxide ([65] and [119]), wherein the interlayer further comprises hafnium oxide ([65] and [119]), wherein the interlayer further comprises hafnium oxynitride ([74] and [119]), wherein the transition metal nitride interlayer further comprises a transition metal oxide ([65] and [119]) and wherein the transition metal nitride interlayer further comprises a transition metal oxynitride ([74]).

Regarding claims 6, 22 and 40, Komatsu discloses all of the claim limitations as set forth above. Komatsu additionally discloses that the layer (15) comprises tetracene, 

Regarding claims 48-50, Komatsu discloses all of the claim limitations as set forth above. Komatsu additionally discloses that the system is configured to generate photocurrent when exposed to the electromagnetic radiation (abstract).

Regarding claims 51-53, Komatsu discloses all of the claim limitations as set forth above. Komatsu additionally discloses that the interlayer (buffer layer 14) is disposed directly against the substrate (charge transport layer 13) and the layer (photoelectric conversion layer 15) (Figure 1).  


Claims 1-6, 8, 16-17, 20-22, 24, 32-34, 37, 40, 42-43 and 48-53 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Einzinger et al. (“Sensitization of Silicon by Singlet Exciton Fission”. Powerpoint presentation. April 20, 2018, listed on IDS filed 6/22/2021).

The applied reference has common inventors with the instant application. Based upon the earlier publicly available date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(1). Since the Einzinger reference includes more inventors than the instant application, it is not readily apparent that the publication is by the joint inventors and a rejection has been made. 

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The Office has provided a mechanism for filing an affidavit or declaration (under 37 CFR 1.130) to establish that a disclosure is not prior art under AIA  35 U.S.C. 102(a) due to an exception in AIA  35 U.S.C. 102(b). See MPEP § 717. In the situations in which it is not apparent from the prior disclosure or the patent application specification that the prior disclosure is by the inventor or a joint inventor, the applicant may establish by way of an affidavit or declaration that a grace period disclosure is not prior art under AIA  35 U.S.C. 102(a)(1)  because the prior disclosure was by the inventor or a joint inventor. MPEP § 2155.01 discusses the use of affidavits or declarations to show that the prior disclosure was made by the inventor or a joint inventor under the exception of AIA  35 U.S.C. 102(b)(1)(A) for a grace period inventor disclosure.

Regarding claim 1, Einzinger discloses a system for exciton transfer in Slides 8 and 9 comprising: 
a substrate (silicon layer) comprising an inorganic semiconductor (silicon); 
a transition metal nitride interlayer (Hf3N4 layer) disposed on the substrate (silicon layer); 

a hole selective contact electrically connected to the substrate (Slide 3 shows selective metal contacts); and 
a layer (tetracene layer) disposed on the transition metal nitride interlayer (Hf3N4 layer) (Slides 8 and 9), wherein the layer (tetracene layer) comprises a material that undergoes singlet exciton fission when exposed to electromagnetic radiation (Title Slide and Slide 20), wherein the transition metal nitride interlayer (Hf3N4 layer) is disposed between the substrate (silicon layer) and the layer (tetracene layer) (Slides 8 and 9).  

Regarding claim 16, Einzinger discloses a system for exciton transfer in Slides 8 and 9 comprising: 
a substrate (silicon layer) comprising an inorganic semiconductor (silicon); 
an interlayer comprising a transition metal nitride (Hf3N4 layer) disposed on the substrate (silicon layer); 
an electron selective contact electrically connected to the substrate (Slide 3 shows selective metal contacts); 
a hole selective contact electrically connected to the substrate (Slide 3 shows selective metal contacts); and 
a layer (tetracene layer) disposed on the interlayer (Hf3N4 layer) (Slides 8 and 9), wherein the layer (tetracene layer) comprises a material that undergoes singlet exciton fission when exposed to electromagnetic radiation (Title Slide and Slide 20), wherein the interlayer (Hf3N4 layer) is disposed between the substrate (silicon layer) and the layer (tetracene layer) (Slides 8 and 9).  

a substrate (silicon layer) comprising an inorganic semiconductor (silicon); 
an interlayer comprising a transition metal and nitrogen (Hf3N4 layer) disposed on the substrate (silicon layer); 
an electron selective contact electrically connected to the substrate (Slide 3 shows selective metal contacts); 
a hole selective contact electrically connected to the substrate (Slide 3 shows selective metal contacts); and 
a layer (tetracene layer) disposed on the transition metal nitride interlayer (Hf3N4 layer) (Slides 8 and 9), wherein the layer (tetracene layer) comprises a material that undergoes singlet exciton fission when exposed to electromagnetic radiation (Title Slide and Slide 20), wherein the transition metal nitride interlayer (Hf3N4 layer) is disposed between the substrate (silicon layer) and the layer (tetracene layer) (Slides 8 and 9).  

Regarding claims 2-3, 20-21 and 37, Einzinger discloses all of the claim limitations as set forth above. Einzinger additionally discloses that the inorganic semiconductor is silicon and wherein the inorganic semiconductor is n-doped silicon (Slides 8, 19 and 23).  

Regarding claims 4-5, 17, 33-34 and 43, Einzinger discloses all of the claim limitations as set forth above. Einzinger additionally discloses that the interlayer comprises the transition metal nitride, wherein the transition metal nitride interlayer 3N4  (Slides 8 and 9).  

Regarding claims 6, 22 and 40, Einzinger discloses all of the claim limitations as set forth above. Einzinger additionally discloses that the layer comprises tetracene, a tetracene derivative, anthracene, anthracene derivatives, or a combination thereof (See tetracene, slides 8 and 9).  

Regarding claims 8, 24 and 42, Einzinger discloses all of the claim limitations as set forth above. Einzinger additionally discloses that the transition metal nitride interlayer has a thickness of less than 10 Angstroms (See 8 angstroms, slide 9).  
  

Regarding claims 48-50, Einzinger discloses all of the claim limitations as set forth above. Einzinger additionally discloses that the system is configured to generate photocurrent when exposed to the electromagnetic radiation (Slides 1-4, see photovoltaic device).  

Regarding claims 51-53, Einzinger discloses all of the claim limitations as set forth above. Einzinger additionally discloses that the transition metal nitride interlayer (Hf3N4) is disposed directly against the substrate (silicon) and the layer (tetracene) (Slides 8 and 9).  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8, 24, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu et al. (US 2005/0217722), as applied to claims 1, 16 and 32 above.

	Regarding claims 8, 24, and 42, Komatsu discloses all of the claim limitations as set forth above. Komatsu additionally discloses that the transition metal nitride interlayer has a thickness of 50 Angstroms or less (5nm or less, [71]). Komatsu does not disclose the specifically claimed thickness range for the transition metal nitride interlayer of less than 10 Angstroms; however, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Komatsu et al. (US 2005/0217722), as applied to claim 4 above, in view of Chen et al. (US 2008/0241421).
Regarding claim 5, Komatsu discloses all of the claim limitations as set forth above. Komatsu additionally discloses that the transition metal nitride interlayer (buffer layer) comprises a hafnium nitride ([119]), but Komatsu does not explicitly disclose that the hafnium nitride has the chemical formula Hf3N4.
Chen discloses a transition metal nitride layer (passivation layer 14) in a photovoltaic cell ([19]) comprising hafnium nitride with the chemical formula Hf3N4 ([24]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use hafnium nitride with the chemical formula Hf3N4 for the .  


Claims 2-3, 20-21 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu et al. (US 2005/0217722), as applied to claims 1, 16 and 32 above, in view of Schaepkens (US 2003/0219632).

Regarding claims 2-3, 20-21 and 37, Komatsu discloses all of the claim limitations as set forth above. Komatsu does not disclose that the inorganic semiconductor is n-doped silicon. 
Schaepkens discloses an inorganic charge transport layer comprising n-doped silicon ([29], that can be used in a photovoltaic device (abstract and [46]).

It would have been obvious to one having ordinary skill in the art at the time of the invention to replace the charge transport layer of Komatsu with the n-doped silicon layer taught by Schaepkens, because it would amount to the simple substitution of one known inorganic charge transport layer material for another to obtain predictable results.






Response to Arguments
Applicant's arguments filed 6/22/2021 have been fully considered but they are not persuasive. 
Applicant argues that Komatsu only discloses the use of a single contact associated with each side of the photo conversion layer and does not disclose the electron selective contact and a hole selective contact electrically connected to the substrate.

Examiner respectfully disagrees. The electron and hole selective contacts are not required to be on only one side of the photo conversion layer or in direct contact with the substrate. The claims do not specify any relation between the contacts and the photo conversion layer. The charge transport layer in the device of Komatsu, which reads on the substrate as discussed in the rejection above, is between and in indirect electrical contact with both of the electrodes in the device. The flow of electrons and holes in the device results in all of the layers of the device being in electrical contact with each other.    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY A BERNIER whose telephone number is (571)270-1234. The examiner can normally be reached Monday-Thursday 12-10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDSEY A BERNIER/Primary Examiner, Art Unit 1726